Quinn, Chief Judge
(concurring in the result):
We all agree the law officer erred in denying defense counsel’s request for an out-of-court hearing on the admission of the accused’s pretrial statement. The question then is whether the error presents a fair risk that the accused was prejudiced by the erroneous ruling. It is at this point that we disagree.
The principal opinion implies that if accused accepts the adverse ruling and presents all the evidence on the issue available to him, he cannot be prejudiced; This broad implication is, in my opinion, contrary to United States v Lock, 13 USCMA 611, 33 CMR 143. There we held that the ruling is prejudicial if, in the course of the hearing on admissibility of the pretrial statement, evidence material to that issue but irrelevant to the merits is introduced, which could reasonably prejudice the accused in the court-martial’s deliberations on his guilt or innocence. The refusal to hold an out-of-court hearing may also be prejudicial if the accused testifies on the admissibility issue, and again testifies on the merits. In that situation, the court-martial’s determination that the accused lied, or was mistaken in regard to the preliminary question, might tend to lead it to conclude that he also lied or was mistaken in his testimony on the merits. Consequently, I disagree with the implications of the principal opinion. However, I agree with the conclusion that here the law officer’s ruling did not prejudice the accused.
Nothing at the hearing related to anything but the alleged claim of a request to consult with counsel. Cf. United States v Lock, supra. The accused did not testify or present other evidence on the merits, so there is no possibility that the court-martial’s evaluation of what he said on the admissibility issue would affect its consideration of the evidence relating to the merits, or even the sentence. I, therefore, join in affirming the decision of the board of review. .